Citation Nr: 1029612	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of lumbosacral 
strain.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In August 2009, the Board issued a decision which denied 
entitlement to service connection for depression, to include as 
secondary to service-connected residuals of lumbosacral strain, 
and denied entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  The Veteran appealed the Board's decision on these 
issues to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2010, based on a Joint Motion for Remand 
(Joint Motion), the Court issued an Order remanding this case for 
compliance with the Joint Motion.  

The issue of entitlement to TDIU is addressed in the Remand 
portion of the decision below and is remanded to RO.


FINDING OF FACT

In a May 2010 rating decision, the RO granted service connection 
for depression, secondary to service-connected residuals of 
lumbosacral strain. 




CONCLUSION OF LAW

There is no disputed question of law or fact as to whether 
service connection is warranted for depression, secondary to 
service-connected residuals of lumbosacral strain, and the appeal 
of this issue is dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  In May 2010, the RO issued a 
rating decision which granted service connection for depression, 
secondary to service-connected residuals of lumbosacral strain.  
Consequently, there remains no allegations of errors of fact or 
law for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue and it is dismissed.


ORDER

The claim for service connection for depression, to include as 
secondary to service-connected residuals of lumbosacral strain, 
is dismissed.


REMAND

As noted above, the RO's May 2010 rating decision granted service 
connection at a 30 percent initial evaluation for depression, 
secondary to service-connected residuals of lumbosacral strain, 
effective from October 7, 2009.  This represents a material 
change to the facts relating to the issue of entitlement to TDIU.  
See 38 C.F.R. § 19.31 (2009); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (noting that when a determination on one issue 
could have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together).  Accordingly, remand 
is required for RO consideration of the issue of entitlement to 
TDIU, including consideration of any new evidence which has been 
submitted since the January 2009 supplemental statement of the 
case.

Accordingly, the case is remanded for the following actions:

1.  The RO must consolidate all temporary 
claims files concerning this Veteran with 
his official claims file.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

3.  The Veteran must be provided a VA 
examination to determine the effects of his 
service-connected disabilities on his 
ability to obtain or maintain employment 
consistent with his education and 
occupational experience.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
All necessary special studies or tests are 
to be accomplished.  The examiner must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review of 
the case and the claims file, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected disabilities of 
depression, a low back disorder, and a 
shoulder injury alone precludes him from 
securing or following substantially gainful 
employment consistent with his education 
and occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The RO must then adjudicate the issue 
of whether TDIU is warranted.  If the claim 
on appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

6.  This appeal has been advanced on 
the Board's docket.  Accordingly, 
expedited handling is required.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


